Citation Nr: 1145308	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  06-38 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of bilateral breast reduction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1979 to October 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction over the claims files was subsequently transferred to the RO in Providence, Rhode Island.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the Board's office in Washington, D.C. in August 2007.  A transcript of the hearing is associated with the claims files.

In July 2008 the Board issued a decision that denied the benefit claimed.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2010 the Court issued a Memorandum Decision that vacated the Board's decision and remanded the case to the Board for further consideration.

In January 2011 the Board remanded the issue to the originating agency.  The case has been returned to the Board for further appellate action.


REMAND

In April 2010 the Court directed the Board to consider whether the Veteran had provided informed consent to surgery that was in substantial compliance with the governing regulation, 38 C.F.R. § 17.32(c) and (d) (2011).  The Court cited a preoperative consent form that was signed by the Veteran, and such a consent form is also cited in a report by an Independent Medical Expert (IME) obtained by the Board in March 2008.  However, that consent form, which is an essential document in addressing the questions raised by the Court, is no longer in the claims files.  Accordingly, the Board remanded the issue in January 2011 to enable the originating agency to obtain another copy of that document from the Baltimore VA Medical Center (VAMC) where the surgery was performed.  On remand, this consent form was not obtained.  As such, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

The Court also raised medical questions regarding standard of care that are not addressed in the evidence currently of record.  Specifically, the Court asked whether the VA surgeon should have taken precautionary measures during surgery to prevent or minimize keloid scarring (citing a preoperative examination by a CRNP in which the Veteran was noted to have a 2 cm keloid scar below the umbilicus), and whether postoperatively VA should have taken measures to minimize the keloid scarring as it began to develop.  As these are medical questions the Board may not address absent competent medical evidence; see Colvin v. Derwinski, 1 Vet. App. 171 (1991), the Board remanded the claim for a VA examination and medical opinion.  The Veteran was scheduled for a VA examination in April 2011, and she failed to report.  In a statement submitted in September 2011, the Veteran stated that she was told by a nurse at the VAMC that she did not need to report for her examination because her records and photographs had been obtained, and an examination was no longer needed.  The Board notes, however, that a VA examination is specifically required because the Veteran must be examined so that an adequate medical opinion may be provided.  Therefore, a remand is required for the Veteran to undergo VA examination.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertaining to the Veteran's breast reduction surgery at the Baltimore VAMC on February 27, 2002, to specifically include preoperative consent. 

2.  Then, the Veteran should be afforded an examination by a plastic surgeon to determine the current residuals of the Veteran's bilateral breast reduction surgery, to include objective manifestations such as scarring and/or disfigurement and subjective complaints such as pain and/or numbness.

The examiner should review the evidence in the claims files pertaining to the breast reduction surgery in February 2002 and the postoperative residuals thereof, located in Volumes 5 and 6 of the claims files.  Review of Volumes 1-4 is not required.

Based on review of the evidence above, and on examination of the Veteran, the examiner should state a medical opinion as to whether the VA surgeon in February 2002 negligently failed to take measures to preclude or minimize keloid scarring, and whether VA providers negligently failed to provide treatment that would have minimized keloid scarring when it became manifest some time after surgery.  The rationale for all opinions expressed must also be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


